Case 21-20009-jrs   Doc 11-1     Filed 01/06/21 Entered 01/06/21 19:46:55   Desc
                               Exhibit 1 Page 1 of 4




                                                                   EXHIBIT 1
Case 21-20009-jrs   Doc 11-1     Filed 01/06/21 Entered 01/06/21 19:46:55   Desc
                               Exhibit 1 Page 2 of 4




                                                                   EXHIBIT 1
Case 21-20009-jrs   Doc 11-1     Filed 01/06/21 Entered 01/06/21 19:46:55   Desc
                               Exhibit 1 Page 3 of 4




                                                                   EXHIBIT 1
Case 21-20009-jrs   Doc 11-1     Filed 01/06/21 Entered 01/06/21 19:46:55   Desc
                               Exhibit 1 Page 4 of 4




                                                                   EXHIBIT 1
